Birdsong, Judge.
Hampton was convicted, by a jury, of theft by taking. An indigent, Hampton was represented at trial by appointed counsel, who thereafter filed a notice of appeal at Hampton’s request. The record and transcript were filed in this court on March 27, 1978.
On April 14, 1978, appointed counsel filed in this court a motion for leave to withdraw as counsel for appellant on the ground that any appeal in the case would be wholly frivolous. The motion was accompanied by a brief in which counsel stated that a careful review of the transcript disclosed no basis for appeal; a copy of the motion and brief were served on the appellant, who has neither responded to the brief nor requested the appointment of other counsel. The procedures followed by counsel for appellant are in accordance with the requirements established in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493).
This court has reviewed the record of the proceedings and the trial, and has determined that no error of law was committed in the trial court, and that the appeal is wholly frivolous. See Bethay v. State, 237 Ga. 625 (229 SE2d 406).
The motion to withdraw as counsel is granted, and the appeal is dismissed.

Appeal dismissed.


Bell, C. J., and Shulman, J., concur.

Submitted May 22, 1978
Decided June 27, 1978.
Fritz Albrecht, for appellant.
Robert E. Keller, District Attorney, for appellee.